301 So. 2d 501 (1974)
STATE of Florida, Appellant,
v.
George Lee TUCKER, Appellee.
No. 74-490.
District Court of Appeal of Florida, Second District.
September 30, 1974.
Rehearing Denied November 6, 1974.
Robert L. Shevin, Atty. Gen., Tallahassee, and Robert J. Landry, Asst. Atty. Gen., Tampa, for appellant.
Robert E. Pyle, Lake Alfred, and Jack T. Edmund, Bartow, for appellee.
PER CURIAM.
The State appeals the dismissal of the indictment herein charging appellee/defendant Tucker with first degree murder. The dismissal resulted from a determination by the trial court that because no record was made of testimony before the grand jury the indictment cannot stand. He relied on a circuit court decision out of the Nineteenth Circuit which was subsequently reversed by our sister court of the Fourth District, that case being reported as State v. McArthur, Fla.App.4th, 1974, 296 So. 2d 97.
The issues in this case and in the McArthur case, supra, are identical in principle, and since we fully concur in the opinion and conclusions of our sister court we are compelled on the authority thereof to reverse the instant dismissal.
Reversed.
McNULTY, Acting C.J., and BOARDMAN and GRIMES, JJ., concur.